DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s remarks and amendment submitted on 06/17/2022 are acknowledged.
Claims 17-19, 22, and 29-31 are pending.
Claims 17 and 22 are amended.
Claims 1-16, 20-21 and 23-28 are canceled.
Claims 29-31 are new.
Claims 17-19, 22, and 29-31 have been examined on the merits.
Applicant’s election of a method of using the species of a culture of an algae of class Chlorophyceae/Chlorococcum, filed on 06/17/2022, in response to the species requirements set forth in the prior office action, is acknowledged.
Claims 17-19, 22, and 29-31 are directed to the elected subject matter and are being examined herein. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see paragraphs 24-31, 149-152 and 189 of the published application). References to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Applicant is required to make the appropriate changes. 

Priority
This application, U.S. Application number 16/977466, is a national stage entry of International Application Number PCT/JP2019/012056, filed on 03/22/2019, which claims for foreign priority under 35 U.S.C. 119(a)-(d) to JP 2018-067567 filed on 03/30/2018.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/01/2020, 06/09/2021, and 03/28/2022 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97., and have been considered by the examiner.

Drawings
The drawing submitted on 09/01/2020 has been reviewed. The color drawing (Fig. 1) is objected to, because color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Please see MPEP 608.02, VIII. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claims 29 and 31 are objected to because of the recitation of “PR1”.  Abbreviations should be spelled out at least once in the claims.  The claims also
recite the limitation of “PR1 gene expression induction activation”. It is suggested to change the recited phrase to “activity for PR1 gene expression induction”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b), or 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-19, 22 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation of “using a composition containing a culture of a unicellular algae of Chlorococcum as an active ingredient” for inducing plant resistance.  However, the claim does not set forth any steps involved in the method/process.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. For the purpose of examination, it is assumed that the claim comprises a step of applying to a plant a culture of a unicellular algae Chlorococcum as an active ingredient for inducing plant resistance to pathogens, based on the disclosure of the instant specification.
Claim 22 recites the limitation “(NBRC 113206)”. A parenthetical phrase is akin to “for example”, which render the claim indefinite because it does not clearly indicate if the limitation in the parentheses is required or simply an example. For the purpose of examination, the strain is interpreted as any strain belonging to Chlorococcum sp. 
The remaining claims are rejected for depending from an indefinite claim.     

Claim Rejections - 35 USC § 112(a) or 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, as evidenced by Zhang et al. (International Journal of Biological Macromolecules, 2019, 128:761–767).  The claim contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim 19 are directed to the method of the base claim 17, reciting the additional limitation that the Chlorococcum culture comprises an extracellular polysaccharide containing 5 to 40 mass% uronic acid.  
The scope of the Chlorococcum culture encompassed by the claim 19 is virtually all the algal culture comprising an extracellular polysaccharide (EPS) containing 5 to 40 mass% uronic acid, which is obtained from any strains and any species of unicellular alga belonging to the genius of Chlorococcum. However, the specification (Examples 3-4) discloses only a single algal strain of Chlorococcum, i.e. Chlorococcum sp. strain NBRC 113206, for preparing a Chlorococcum culture, and shows that the polysaccharides of this Chlorococcum culture has monosaccharides and uronic acid at a single amount of 16.4 mass% (Tables 15-16).  The specification fails to provide any description for containing 5 to 40% uronic acid in EPSs belonging to other strains of Chlorococcum sp. or belonging to other species in the genius of Chlorococcum. There is no evidence to support the inventor(s) had possession of the claimed algal culture comprising the EPS containing uronic acid in the range of 5 to 40 mass%. 
The prior art, as evidenced by Zhang et al., teaches that microalgae EPSs are highly diversified between species and even between strains of the same species (see page 763, col. 1/last para/lines 1-2), which indicates that algal EPSs and their contents (including amounts of uronic acid) are highly variable. Indeed, Zhang et al. further analyzed an EPS from a Chlorococcum sp. strain that they possessed, and showed that this EPS contains the uronic acid at a level of only 0.14% (see galacturonic acid in column of EPS-CS in table 1, page 763/sections 3.1.1 and 3.1.2), which is much lower than 16.4% obtained from a different Chlorococcum sp. strain disclosed in the specification, and is out of the claimed range of 5 to 40%. The prior art does not provide any information regarding which specific Chlorococcum species or strain has EPSs containing uronic acid at the claimed range of 5 to 40%.  
It is noted that the methods for isolating/analyzing EPSs and determining their contents, as disclosed by the specification (paragraphs 0109-0111) and the prior art, as evidenced by Zhang et al. (page 762/sections 2.2 -2.3.3), require multiple time-consuming procedures (including HPLC). It will require undue experimentation to screen a huge number of algal strains and species in the Chlorococcum genius to describe the instant claim - particularly the claimed limitation “the culture contains an extracellular polysaccharide containing 5 to 40 mass% uronic acid”.
In order for the written description provision of 35 USC 112, first paragraph to be satisfied, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.  For example, MPEP 2163 states in part, 
An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle  & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that “without such disclosure, the claimed methods cannot be said to have been described.”).

Without additional information, the skilled artisan cannot envision which specific strains or species of unicellular algae in the genus Chlorococcum can produce a culture comprising an EPS containing 5 to 40% uronic acid. Adequate written description requires more than a mere statement that it is part of the invention and a protocol for isolating, analyzing, and measuring EPSs and their contents.   
Therefore, the full breadth of “the culture contains an extracellular polysaccharide containing 5 to 40 mass% uronic acid” encompassed by the claim 19 does not meet the written description provision of 35 USC 112, first paragraph.  

Claim Interpretation

Claim 22  recites the limitation of “Chlorophyceae Chlorococcum sp.” Given that Chlorophyceae and Chlorococcum are, respectively, a class/family name and a genus name of an algae, the recited limitation is interpreted as an algae belonging to the family Chlorococcaceae, the genus Chlorococcum, and the species of Chlorococcum sp.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 17-18, 22 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hanakata (JP 07048214 A, 1995, machine-translated English version is attached), as evidenced by Zhang et al. (International Journal of Biological Macromolecules, 2019, 128:761–767).
Hanakata teaches a composition for promoting/inducing resistance of a plant to pathogenic microbes without contaminating soils, comprising phytoalexin from stafflower, and also an algae (i.e. a culture of an algae), or polysaccharides, water extract, cell walls thereof, as active ingredient (page 2: Overview, Claim 1, and paras 0001 and 0003; and page 3/para 0009); wherein the algae is Chlorococcum sp. (para. 0009/line 1); and wherein the algae are cultured in a Fitzgerald culture medium (para. 0019/line 1). It is noted that the Chlorococcum sp. taught by Hanakata reads on the “unicellular alga Chlorococcum” recited in claim 17 and the “Chlorococcum sp.” recited in claim 22. 
 Hanakata does not expressively disclose a method for promoting/inducing resistance of a plant to pathogenic microbes. However, Hanakata further teach that their composition is a plant resistance enhancer, which prevents plant damage caused by pathogenic bacteria by effectively utilizing/initiating the protective function possessed by the plant itself (para 0003). In view of the teachings of Hanakata, it would have been obvious to one of ordinary skill in the art to apply the composition of Hanakata, comprising the culture of Chlorococcum sp. as an active ingredient, to a plant for inducing resistance of the plant to pathogenic microbes, consequently preventing damage caused by pathogenic microbes, because Hanakata expressively teaches that his composition is a plant resistance enhancer, specifically for initiating and improving the plant resistance to pathogenic bacterium infection by effectively utilizing protective mechanisms possessed by the plant itself.   
Regarding Claim 18, the presence of an extracellular polysaccharide containing uronic acid is directed to an inherent property of the alga recited in the claim.  Hanakata teaches all the structural limitations of the alga culture recited in the claim. It is presumed that substances having substantially the same structures have the same properties. As evidenced by Zhang et al., the culture of Chlorococcum sp. indeed comprises extracellular polysaccharide (EPS) that contains galacturonic acid (reading on the “uronic acid” recited in the claim) along with mannose, galactose, and rhamnose (see EPS-CS in table 1, Fig. 2, page 763/sections 3.1.1 and 3.1.2). Therefore, the teachings of Hanakata meet the requirement of the claim.
Regarding Claims 29 and 31, they recite additional limitations to define the culture has an activity for inducing PR1 gene expression, which are directed to inherent properties of the algal culture. It is noted that PR1 stands for pathogenesis-related protein 1 (in plant), as evidenced by the disclosure of the specification. Hanakata expressively teaches that his composition is for initiating/utilizing the plant’s anti-pathogenesis mechanisms possessed by the plant itself for enhancing plant resistance to pathogens, which would encompass initiating/utilizing pathogenesis-related proteins or genes in the plant. Although Hanakata does not specifically teach inducing PR1 gene expression, he teaches a composition having all the structural limitations of the algal culture recited in the claims. In the absence of evidence to the contrary, it is presumed that substances having substantially the same structures have the same properties and perform the same function. Thus, the teachings of Hanakata meet the requirement of the claims.
Regarding Claim 31, this claim recites a product-by-process limitation, because it describes a composition and steps involved in producing the composition. Product-by-process limitations are not limited to the manipulations of the recited steps, only to the structure implied by the steps. Thus, determination of patentability is based on the product itself, not on a method for its production.  See MPEP 2113.  As indicated above, Hanakata teaches culturing the algae in a culture medium to obtain the algal culture. The composition taught by Hanakata appears to be structurally the same, thus reading on the composition defined in the claim 30. In the case that the process limitations in the claim impart a slightly different product, the teachings of Hanakata are considered to render the composition defined in the claim 30 obvious since the prior art teaches a substantially similar composition. Further, the culturing conditions taught by Hanakata can be readily modified by routine optimization for enhancing the effect of the algal culture on improving plant resistance to pathogenic microbes.  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.


Claims 17-18, 22 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hanakata (JP 07048214 A, 1995, machine-translated English version is attached), as applied to claims 17-18, 22 and 29-31, further in view of Liu et al. (Journal of Applied Phycology, 2000, 12: 301–307), as evidenced by Zhang et al. (International Journal of Biological Macromolecules, 2019, 128:761–767).
The teachings of Hanakata are described above. Hanakata is silent about the application of aerobic condition and light for culturing Chlorococcum sp. Examiner notes that the combined teachings of Hanakata and Liu et al. further render the claim 30 to be obvious, as described below.
Alternatively, it would have been obvious to culture unicellular alga of Chlorococcum sp. in a culture medium under an aerobic condition with sun light or artificial light to generate the algal culture for preparing the composition of Hanakata, because it is a common practice in the art to culture photosynthetic Chlorococcum sp. under an aerobic condition in the presence of light. In support, Liu et al. teach culturing algae Chlorococcum sp. in an A9 culture medium under continuous illumination at irradiance of 200 umol photons m−2s−1 at 30oC, where Continuous aeration was provided by bubbling air containing 2% CO2 at 0.5 L min −1 (page 302, col. 1, paras 2-3).  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made.


Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 165